DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2019 has been considered by the examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on September 19, 2019 as modified by the preliminary amendment filed on September 19, 2019. Claims 1-9 are now pending in the present application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0118409) in view of Saitou et al. (US 2018/0292521).
	Regarding claim 1, Yang discloses a method of detecting a passenger on a rear seat by using a radar device (Fig. 1; paragraph [0007]; e.g., the control unit determines that the occupant located in the rear seat), the method comprising:
	(a) transmitting a radar signal in a form of a multi-channel high-speed FMCW to a periphery of the rear seat and receiving a signal reflected from a target by a transceiver (paragraph [0019]; e.g., the sensor unit may output a signal toward the occupant and receive the signal reflected from the occupant to measure the biometric information of the occupant) and (paragraph [0041]; e.g., The UWB radar system generates an impulse signal with a time width of several nanoseconds to several picoseconds in the signal generator and emits the same at a wide angle or narrow band angle through a transmitting antenna);	
	(b) detecting a motion of the passenger through a macro speed detection scheme by a signal processor (paragraph [0041]; e.g., the reflected signal may be converted to a digital signal 
	(c) detecting a change according to characteristics of the passenger through a micro speed detection scheme (paragraphs [0043], [0061]; e.g., The sensor unit. 100 receives the signal reflected by the occupant and can detect the movement of the occupant's chest or abdomen, thereby sensing the heart rate or respiration of the occupant); it is noted that sensing the heart rate or respiration characterizes as a micro speed detection scheme as claimed; and
	(d) determining, by a passenger detector, that the passenger is present on the rear seat when the motion or the change is detected in step (b) or step (c) (paragraphs [0063], [0065]; e.g., The sensor unit 100 detects the second area 50b to detect the presence of the second occupant P2),
	wherein the micro speed detection scheme is for detecting a change caused by respiration of the passenger by using a repetition interval corresponding to a plurality of repetition intervals of a chirp signal which is used for the detection in the macro speed detection scheme (paragraph [0023] see the control unit may apply an allowable time from a point of time when the biometric information is not detected in the front seat but detected in the rear seat to a point of time) and (paragraphs [0043], [0061]; e.g., the sensor unit 100 may detect biometric information such as heart rate, movement, or respiration of the occupant, and determine which seat the occupant is positioned inside the vehicle 10).

	However, Saitou discloses detecting a motion of the passenger through a macro speed detection scheme (Fig. 5A; paragraphs [0077], [0079]-[0080]).
Therefore, taking the teachings of Yang in combination of Saitou as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to detecting a motion of the passenger through a macro speed detection scheme for advantages of detects the presence or absence of a person in a vehicle based on the strength of a reflected wave off the person as is (Saitou: paragraph [0009]).
Regarding claim 4, Yang in combination with Saitou discloses the method of claim 1, further comprising (e) performing a control, by a controller, to notify of a rear seat passenger detection result by turning on a rear seat passenger alarm to operate at least one of a cluster, an alarm, and a headlamp of a vehicle, and to transmit a text message to a pre-stored telephone number through a communication network (Yang: paragraph [0048]; e.g., The warning message output by the output unit 300 allows persons located outside the vehicle 10 to identify the presence of infants left in the vehicle 10).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in combination with Saitou, in view of Greendale et al. (US 2009/0295620).
Regarding claim 2, Yang in combination with Saitou discloses the method of claim 1, wherein step (b) includes: (b1) converting a detection signal which is in a form of an analog 
 Yang in combination with Saitou fails to specifically disclose (b2) removing a fixed target after performing 1D windowing and FFT on the detection signal which is converted into the digital signal; and (b3) detecting a motion speed of the passenger by performing 2D windowing and the FFT on the signal from which the fixed target is removed, and detecting the motion of the passenger by limiting a detection distance to a predetermined distance. 
However, Greendale discloses (b2) removing a fixed target after performing 1D windowing and FFT on the detection signal which is converted into the digital signal (paragraph [0014]; e.g., The blocking filter has the effect of removing the energy component in the zero order Doppler FFT bin that is attributable to stationary clutter, and it advantageously removes clutter components that would otherwise be spread to adjacent bins as part of the post-processing windowing of the processed data); and 
(b3) detecting a motion speed of the passenger by performing 2D windowing and the FFT on the signal from which the fixed target is removed, and detecting the motion of the passenger by limiting a detection distance to a predetermined distance (paragraphs [0015], [0031], [0047]). 

Allowable Subject Matter
Claims 3 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3 and 7, the prior arts of records fail to teach, or render obvious, alone or in combination, method of detecting a passenger on a rear seat by using a radar device comprising 
Claim 8 is objected because claim 8 depends on the objected claim 3.
As to claim 5, the prior arts of records fail to teach, or render obvious, alone or in combination, method of detecting a passenger on a rear seat by using a radar device comprising the claimed means and their components, relationships, and functionalities as specifically recited in claim 5 and independent claim 1 that claim 5 depends on.
Claim 6 is objected because it depends on the objected claim 5.
As to claim 9, the prior arts of records fail to teach, or render obvious, alone or in combination, method of detecting a passenger on a rear seat by using a radar device comprising the claimed means and their components, relationships, and functionalities as specifically recited in claim 9 and 4, and independent claim 1 that claim 9 depends on.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648